Form OFRDI
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re: Esly Figueroa                                        Case No.: 21−30146 HLB 11
   dba Esly's Daycare                                       Chapter: 11
        Debtor(s)

                         ORDER FOR INDIVIDUALS IN CHAPTER 11 CASE TO
                 FILE REQUIRED DOCUMENTS AND NOTICE OF AUTOMATIC DISMISSAL


The debtor(s) named above failed to file the documents listed below when the case was commenced:

   Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum)
   Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
   Schedule A/B: Property (Official Form 106A/B)
   Schedule C: The Property You Claim as Exempt (Official Form 106C)
   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
   Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
   Schedule H: Your Codebtors (Official Form 106H)
   Schedule I: Your Income (Official Form 106I)
   Schedule J: Your Expenses (Official Form 106J)
   Schedule J−2: Expenses for Separate Household of Debtor 2 (Official Form 106J−2)
   Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
   Chapter 11 Statement of Your Current Monthly Income (Official Form 122B)
   List of Creditors Who Have the 20 Largest Unsecured Claims Against You and Are Not Insiders
   (Official Form 104)


  IT IS HEREBY ORDERED that unless, within 14 days of the petition date, the debtor(s) file each document listed
above, the court may dismiss this case without further notice or a hearing. 11 U.S.C. § 521(a), Fed. R. Bankr. P.
1007(b)(1), (c).

   The debtor(s) may request an extension of time to file the documents noted above, but must do so before 14 days
from the petition date, or the expiration of any extension previously granted. The request may be filed electronically,
mailed, or delivered in person to the address stated below, but it must be received by the court before the 14 days or
any extension previously granted have expired. If an extension is granted and the documents are not filed, the case
may be dismissed.


Mailing Address:                                In person filing via Drop Box:
U.S. Bankruptcy Court                           U.S. Bankruptcy Court
450 Golden Gate Avenue                          450 Golden Gate Avenue
Mail Box 36099                                  (Drop Box on Turk Street side)
San Francisco, CA 94102                         San Francisco, CA 94102



Dated: 2/24/21                                     By the Court:

                                                   Hannah L. Blumenstiel
                                                   United States Bankruptcy Judge




      Case: 21-30146         Doc# 8      Filed: 02/24/21      Entered: 02/24/21 17:12:43           Page 1 of 1
